Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 as filed on 12/3/2019 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Claims 1-12 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 1, which is a representative claim for all claims 1-12, recites: A liver fibrosis assessment model, comprising following establishing steps:
obtaining a reference database, wherein the reference database comprises a plurality of reference blood test data;
performing a preprocessing step of the blood test data, wherein the preprocessing step is for replacing a missing value of each of the reference blood test data with an average value of the reference blood test data;
performing a feature extracting step, wherein the feature extracting step is for extracting at least one eigenvalue according to the reference database;
performing a normalizing step of the blood test data, wherein a unit value of each of the reference blood test data is unified and then each of the reference blood test data is normalized by the at least one eigenvalue so as to obtain a plurality of normalized reference blood test data, and a value of each of the normalized reference blood test data ranges between -1 and 1;
performing a classifying step, wherein the classifying step is for achieving a convergence of the normalized reference blood test data by using a gradient boosting algorithm so as to obtain the liver fibrosis assessment model;
wherein the liver fibrosis assessment model is used to assess whether a subject suffers from liver fibrosis and predict a degree of liver fibrosis of the subject.

The Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to determine if a subject suffers from liver fibrosis and predict a degree of liver fibrosis of the subject. 
Independent claim 5 contains nearly identical limitations, and is similarly rejected. Dependent claims 2-4 and 6-12 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, claims 2-4, 6-9 and 11-12 merely define a type of data processed by the system and only serve to further limit the abstract idea; claim 10 merely recites collecting information, analyzing it, and/or displaying certain results, which can be performed in the human mind.

Step 2A of the Alice/Mayo Test - Prong Two
A liver fibrosis assessment model, comprising following establishing steps:
obtaining a reference database, wherein the reference database comprises a plurality of reference blood test data;
performing a preprocessing step of the blood test data, wherein the preprocessing step is for replacing a missing value of each of the reference blood test data with an average value of the reference blood test data;
performing a feature extracting step, wherein the feature extracting step is for extracting at least one eigenvalue according to the reference database;
performing a normalizing step of the blood test data, wherein a unit value of each of the reference blood test data is unified and then each of the reference blood test data is normalized by the at least one eigenvalue so as to obtain a plurality of normalized reference blood test data, and a value of each of the normalized reference blood test data ranges between -1 and 1;
performing a classifying step, wherein the classifying step is for achieving a convergence of the normalized reference blood test data by using a gradient boosting algorithm so as to obtain the liver fibrosis assessment model;
wherein the liver fibrosis assessment model is used to assess whether a subject suffers from liver fibrosis and predict a degree of liver fibrosis of the subject.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claims 1-12 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “database” and “the liver fibrosis assessment model,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f). 

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
Prior art indicates that an assessment model and database, as claimed, are well-understood, routine, conventional activity in the field. See U.S. Patent Publication No. 2017/0116373 to Ginsburg, at paras. 0221 (model) and 0142 (database); U.S. Patent Publication No. 2018/0043182 to Wu, et al., at paras. 0028 (model) and 0097 (database)).
Dependent claims 2-4 and 6-12 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than gathering and analyzing information using conventional techniques (e.g. the “analyzing” feature of claim 10; and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of claims 2-4, 6-9, and 11-12).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-12 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0147875 to Everson (“Everson”) in view of Validation of a hybrid approach for imputing missing data to Ennett (“Ennett”) in further view of U.S. Patent Publication No. 2004/0083452 to Minor (“Minor”) in further view of U.S. Patent Publication No. 2007/0237354 to Zhou (“Zhou”)  
Regarding claim 1, Everson discloses 
A liver fibrosis assessment model, comprising following establishing steps: (0018: MELD Model for End-stage Liver Disease)
obtaining a reference, wherein the reference comprises a plurality of reference blood test data; (para. 0126: a plurality of blood samples collected from the patient are reference blood test data) 
performing a classifying step, wherein the classifying step is for achieving a convergence of the normalized reference blood test data by using a gradient boosting algorithm so as to obtain the liver fibrosis assessment model; (para. 0043-44: normalized PT-INR data and HFR test value data is fed into an algorithm to develop the MELD, see para 0182)
wherein the liver fibrosis assessment model is used to assess whether a subject suffers from liver fibrosis and predict a degree of liver fibrosis of the subject. (para. 0182: the MELD score determines mortality of the patient).
Everson does not teach, but Ennett teaches that it was old and well known at the time of filing in the art of healthcare determine include performing a preprocessing step of the blood test data, wherein the preprocessing step is for replacing a missing value of each of the reference blood test data with an average value of the reference blood test data; (Ennett, Abstract: the mean of the ten closest-matching cases replace any missing values in the queries)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time the invention was filed to modify Everson to include replacing missing data with an average, because Ennett teaches these methods are beneficial to provide accurate modeling in the field of healthcare (Ennett, Abstract).
The combination does not teach, but Minor teaches that it was old and well known at the time of filing in the art of healthcare determine include performing a normalizing step of the blood test data, (Minor, para. 0057: extracting meaningful information from medical data, which includes blood test data, see para. 0051, including normalizing the data, see para 0059) wherein a unit value of each of the reference blood test data is unified (Minor, para. 0057: the data is processed into a single workable form) and then each of the reference blood test data is normalized by the at least one eigenvalue (Minor, para. 0078: processing the data using the GSMILES process, which includes normalizing the data according to matrix calculations (para 0084), which is an eigenvalue) so as to obtain a plurality of normalized reference blood test data, and a value of each of the normalized reference blood test data ranges between -1 and 1; (Minor, para. 0100: the values are normalized to obtain a value between 1 and zero)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include data normalization as discussed in Minor, because Minor teaches these methods are beneficial to providing statistically meaningful models (Minor, para. 0007).
The combination does not teach, but Zhou teaches that it was old and well known at the time of filing in the art of data manipulation to a reference database (Zhou, para. 0037: a database)
performing a feature extracting step, wherein the feature extracting step is for extracting at least one eigenvalue according to the reference database; (Zhou, para. 0037: load an EigenMatrix from a database)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include extracting an eigenvalue from a database, because Zhou teaches these methods are beneficial to data analysis and authentication (Zhou, para. 0009).

Regarding claim 2, Everson discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein each of the reference blood test data comprises a reference subject physiological age data, (Everson, para. 0044: age of the patient) a reference aspartate aminotransferase (AST) index, (Everson, para. 0080: measuring AST) a reference alanine aminotransferase (ALT) index (Everson, para. 0080: measuring ALT) and a reference platelet count data (Everson, para. 0080: platelet count).

Regarding claim 3, Everson discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the preprocessing step of the blood test data is for calculating an average value of the reference subject physiological age data of the reference blood test data, (Everson, para. 0044: age of the patient) an average value of the reference AST indexes of the reference blood test data, (Everson, para. 0080: measuring AST) an average value of the reference ALT indexes of the reference blood test data (Everson, para. 0080: measuring AST) and an average value of the reference platelet count data of the reference blood test data, (Everson, para. 0080: platelet count) respectively, 
Everson does not teach, but Ennett teaches that it was old and well known at the time of filing in the art of healthcare determine include replacing a missing value of the reference subject physiological age data with the average value of the reference subject physiological age data of the reference blood test data, replacing a missing value of the reference AST indexes with the average value of the reference AST indexes of the reference blood test data, replacing a missing value of the reference ALT indexes with the average value of the reference ALT indexes of the reference blood test data and replacing a missing value of the reference platelet count data with the average value of the reference platelet count data of the reference blood test data; (Ennett, Abstract: the mean of the ten closest-matching cases replace any missing values in the queries)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time the invention was filed to modify Everson to include replacing missing data with an average, because Ennett teaches these methods are beneficial to provide accurate modeling in the field of healthcare (Ennett, Abstract).

Regarding claim 4, Everson discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the degree of liver fibrosis of the subject is mild liver fibrosis, moderate liver fibrosis, serious liver fibrosis or severe liver fibrosis (para. 0330: test results indicate mild, moderate, and severe disease).

Regarding claim 5, Everson discloses:
A liver fibrosis assessment system, which is for assessing whether a subject suffers from liver fibrosis and predicting a degree of liver fibrosis of the subject, comprising: (0018: MELD Model for End-stage Liver Disease)
a non-transitory machine readable medium comprising a storing unit and a processing unit, wherein the storing unit is for storing a target blood test data of the subject and a liver fibrosis assessment program, and the processing unit is for processing the liver fibrosis assessment program; (0191: computer system includes processor, software, and database) wherein the liver fibrosis assessment program comprises: 
wherein the reference comprises a plurality of reference blood test data; (para. 0126: a plurality of blood samples collected from the patient are reference blood test data) 
a liver fibrosis assessment model establishing module for achieving a convergence of the normalized reference blood test data by using a gradient boosting algorithm so as to obtain a liver fibrosis assessment model; and (para. 0043-44: normalized PT-INR data and HFR test value data is fed into an algorithm to develop the MELD, see para 0182).
a comparing module for analyzing the normalized target blood test data by the liver fibrosis assessment model so as to obtain a weight data of liver fibrosis, wherein the weight data of liver fibrosis is used to assess whether the subject suffers from liver fibrosis and predict the degree of liver fibrosis of the subject. (para. 0182: the MELD score determines mortality of the patient. The eigenvalue is taught by Minor, below).
Everson does not teach, but Ennett teaches that it was old and well known at the time of filing in the art of healthcare determine include a blood test data preprocessing module for replacing a missing value of each of the reference blood test data and a missing value of the target blood test data with an average value of the reference blood test data, respectively; (Ennett, Abstract: the mean of the ten closest-matching cases replace any missing values in the queries, including blood pressure, see page 1, col. 2 under OBJECTIVE)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time the invention was filed to modify Everson to include replacing missing data with an average, because Ennett teaches these methods are beneficial to provide accurate modeling in the field of healthcare (Ennett, Abstract).
The combination does not teach, but Minor teaches that it was old and well known at the time of filing in the art of healthcare determine include a normalizing module for unifying a unit value of each of the reference blood test data and a unit value of the target blood test data (Minor, para. 0057: the data is processed into a single workable form) and then normalizing each of the reference blood test data and the target blood test data (Minor, para. 0057: extracting meaningful information from medical data, which includes blood test data, see para. 0051, including normalizing the data, see para 0059) by the at least one eigenvalue (Minor, para. 0078: processing the data using the GSMILES process, which includes normalizing the data according to matrix calculations (para 0084), which is an eigenvalue) so as to obtain a plurality of normalized reference blood test data and a normalized target blood test data, wherein a value of each of the normalized reference blood test data and the normalized target blood test data ranges between -1 and 1; (Minor, para. 0100: the values are normalized to obtain a value between 1 and zero)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include data normalization as discussed in Minor, because Minor teaches these methods are beneficial to providing statistically meaningful models (Minor, para. 0007).
The combination does not teach, but Zhou teaches that it was old and well known at the time of filing in the art of data manipulation to a reference database storing module for storing a reference database, (Zhou, para. 0037: a database)
a feature extracting module for extracting at least one eigenvalue according to the reference database; (Zhou, para. 0037: load an EigenMatrix from a database)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include extracting an eigenvalue from a database, because Zhou teaches these methods are beneficial to data analysis and authentication (Zhou, para. 0009).

Regarding claim 6, Everson discloses each of the limitations of claim 5 as discussed above, and further discloses:
wherein each of the reference blood test data comprises a reference subject physiological age data, (Everson, para. 0044: age of the patient) a reference aspartate aminotransferase (AST) index, (Everson, para. 0080: measuring AST) a reference alanine aminotransferase (ALT) index (Everson, para. 0080: measuring ALT) and a reference platelet count data, (Everson, para. 0080: platelet count) and the target blood test data comprises a target subject physiological age data, (Everson, Fig. 3: healthy controls by age) a target AST index, (Everson, 0080: AST normal range) a target ALT index (Everson, 0080: ALT normal range) and a target platelet count data (Everson, para. 0320: optimum cutoff for platelet count).

Regarding claim 7, Everson discloses each of the limitations of claim 6 as discussed above, and further discloses:
wherein the blood test data preprocessing module is for calculating an average value of the reference subject physiological age data of the reference blood test data, (Everson, para. 0044: age of the patient) an average value of the reference AST indexes of the reference blood test data, (Everson, para. 0080: measuring AST) an average value of the reference ALT indexes of the reference blood test data (Everson, para. 0080: measuring AST) and an average value of the reference platelet count data of the reference blood test data, (Everson, para. 0080: platelet count) respectively, 
Everson does not teach, but Ennett teaches that it was old and well known at the time of filing in the art of healthcare determine include replacing a missing value of the reference subject physiological age data with the average value of the reference subject physiological age data of the reference blood test data, replacing a missing value of the reference AST indexes with the average value of the reference AST indexes of the reference blood test data, replacing a missing value of the reference ALT indexes with the average value of the reference ALT indexes of the reference blood test data and replacing a missing value of the reference platelet count data with the average value of the reference platelet count data of the reference blood test data; (Ennett, Abstract: the mean of the ten closest-matching cases replace any missing values in the queries)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time the invention was filed to modify Everson to include replacing missing data with an average, because Ennett teaches these methods are beneficial to provide accurate modeling in the field of healthcare (Ennett, Abstract).

Regarding claim 8, Everson discloses each of the limitations of claim 7 as discussed above, and further discloses:
Everson does not teach, but Ennett teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the blood test data preprocessing module is for replacing a missing value of the target subject physiological age data with the average value of the reference subject physiological age data of the reference blood test data, replacing a missing value of the target AST indexes with the average value of the reference AST indexes of the reference blood test data, replacing a missing value of the target ALT indexes with the average value of the reference ALT indexes of the reference blood test data and replacing a missing value of the target platelet count data with the average value of the reference platelet count data of the reference blood test data (Ennett, Abstract: the mean of the ten closest-matching cases replace any missing values in the queries)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time the invention was filed to modify Everson to include replacing missing data with an average, because Ennett teaches these methods are beneficial to provide accurate modeling in the field of healthcare (Ennett, Abstract).

Regarding claim 9, Everson discloses each of the limitations of claim 5 as discussed above, and further discloses:
wherein the degree of liver fibrosis of the subject is mild liver fibrosis, moderate liver fibrosis, serious liver fibrosis or severe liver fibrosis (para. 0330: test results indicate mild, moderate, and severe disease).

Regarding claim 10, Everson discloses 
A liver fibrosis assessment method, comprising: (0018: MELD Model for End-stage Liver Disease)
providing the liver fibrosis assessment model of claim 1; (see claim 1, above) providing a target blood test data of the subject; (Everson, Fig. 3: healthy controls by age)
analyzing the normalized target blood test data by the liver fibrosis assessment model so as to assess whether the subject suffers from liver fibrosis and (para. 0043-44: normalized PT-INR data and HFR test value data is fed into an algorithm to develop the MELD, see para 0182) predict the degree of liver fibrosis of the subject. (para. 0182: the MELD score determines mortality of the).
Everson does not teach, but Ennett teaches that it was old and well known at the time of filing in the art of healthcare determine include preprocessing the target blood test data, wherein a missing value of the target blood test data is replaced with the average value of the reference blood test data; (Ennett, Abstract: the mean of the ten closest-matching cases replace any missing values in the queries)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time the invention was filed to modify Everson to include replacing missing data with an average, because Ennett teaches these methods are beneficial to provide accurate modeling in the field of healthcare (Ennett, Abstract).
The combination does not teach, but Minor teaches that it was old and well known at the time of filing in the art of healthcare determine include normalizing the target blood test data, (Minor, para. 0057: extracting meaningful information from medical data, which includes blood test data, see para. 0051, including normalizing the data, see para 0059) wherein a unit value of the target blood test data is unified with the unit value of each of the reference blood test data (Minor, para. 0057: the data is processed into a single workable form) and then the target blood test data is normalized by the at least one eigenvalue (Minor, para. 0078: processing the data using the GSMILES process, which includes normalizing the data according to matrix calculations (para 0084), which is an eigenvalue) so as to obtain a normalized target blood test data, and a value of the normalized target blood test data ranges between -1 and 1; (Minor, para. 0100: the values are normalized to obtain a value between 1 and zero)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include data normalization as discussed in Minor, because Minor teaches these methods are beneficial to providing statistically meaningful models (Minor, para. 0007).
The combination does not teach, but Zhou teaches that it was old and well known at the time of filing in the art of data manipulation to a reference database (Zhou, para. 0037: a database)
performing a feature extracting step, wherein the feature extracting step is for extracting at least one eigenvalue according to the reference database; (Zhou, para. 0037: load an EigenMatrix from a database)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include extracting an eigenvalue from a database, because Zhou teaches these methods are beneficial to data analysis and authentication (Zhou, para. 0009).

Regarding claim 11, Everson discloses each of the limitations of claim 10 as discussed above, and further discloses:
wherein each of the reference blood test data comprises a reference subject physiological age data, (Everson, para. 0044: age of the patient) a reference aspartate aminotransferase (AST) index, (Everson, para. 0080: measuring AST) a reference alanine aminotransferase (ALT) index (Everson, para. 0080: measuring ALT) and a reference platelet count data, (Everson, para. 0080: platelet count) and the target blood test data comprises a target subject physiological age data, (Everson, Fig. 3: healthy controls by age) a target AST index, (Everson, 0080: AST normal range) a target ALT index (Everson, 0080: ALT normal range) and a target platelet count data (Everson, para. 0320: optimum cutoff for platelet count).

Regarding claim 12, Everson discloses each of the limitations of claim 10 as discussed above, and further discloses:
wherein the degree of liver fibrosis of the subject is mild liver fibrosis, moderate liver fibrosis, serious liver fibrosis or severe liver fibrosis (para. 0330: test results indicate mild, moderate, and severe disease).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686


/JOHN P GO/Primary Examiner, Art Unit 3686